        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 1 of 25. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

TIMOTHY PAUL TAYLOR
6040 Sayward Drive
Newburgh, Indiana 47630

                            and                   Case No.________________

TPTFILMS ENTERTAINMENT, LLC,                      Jury Trial Demanded
6040 Sayward Drive
Newburgh, Indiana 47630

              Plaintiffs,

v.

SCHALET R. JACKSON,
1404 State Route 235
Ada, Ohio 45810

                            and

Knight’s End The Series, LLC,
c/o its Registered Agent
Schalet Jackson
1404 State Route 235
Ada, Ohio 45810
                         and

Austin Buttars,
5713 Shannon Heights Blvd.
Dublin, Ohio 43016-4193

                            and

Richardson Law LLC
6059 Frantz Road, Suite 201
Dublin, Ohio 43017

              Defendants.
          Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 2 of 25. PageID #: 2




                        COMPLAINT FOR MONETARY DAMAGES,
                        DECLARATORY AND INJUNCTIVE RELIEF

                                 PRELIMINARY STATEMENT

         It was tragic enough for filmmaker Timothy Paul Taylor and his family when, after years

of directing and producing significant works for others earned him a $500,000 investment in his

decades-long passion project, his health problems worsened, consigning him to a hospital in his

wife’s native Brazil. What followed, as Taylor lay confined by doctors’ orders to his bed, was

worse.

         As Taylor languished in a hospital, an unscrupulous actress, Schalet Jackson, in concert

with her attorneys, one of whom would soon be convicted of theft and suspended from practicing

law, exploited the invalid’s illness to hack his accounts, seize his footage, and extort ownership

of the passion project he created decades before she decided (at the age of 40) in 2013 to become

an actress. As Taylor’s donor kidney function decreased, his doctors told him to avoid stress, but

Jackson set out to plunder his creation for herself, and transform the opportunity Taylor had

given her, and her limited seed investment in an investor focused proof-of-concept pilot into

outright ownership of a sweeping series project that Taylor had been developing for years.

         Jackson hired a lawyer and hacked and deleted Taylor’s sensitive project-development

communications, seized and impounded his footage and data, and held his intellectual property

hostage to extort an assignment of Taylor’s creation for her exclusive copyright exploitation. As

she systematically discredited Taylor’s project, alienated its investors, and destroyed its value in

pursuit of un-bargained-for and unprecedented personal gain, Jackson falsely marketed herself

online—under Taylor’s project-related trademarks—as its owner and promising producer. And

in concert with her lawyers, she pursued an accounting and contract action in state court—which



                                                  2
          Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 3 of 25. PageID #: 3




lacks jurisdiction over her putative copyright claims—as an end-run to obtain instant and full

returns on the proof-of-concept pilot she invested in, but was Taylor’s crowning work

         Meanwhile, not content to resort to her limited, state-law contract and corporation law

remedies to recoup her seed investment in the focused pilot, Jackson and her attorneys waged a

separate and unlawful war, continuing their course of criminally sanctionable conduct separate

and apart from their lawsuit to achieve what they could not in state court, resorting to extortion,

theft, deceit, and force to assert a wholesale claim of “ownership” over Taylor’s creation itself.

         By this action, Taylor seeks a declaration that Jackson owns no exclusive copyright

interest in his script and its derivative materials because the intellectual-property rights he holds

by law are his. He also seeks the immediate return of his unlawfully impounded intellectual

property, an injunction against Jackson’s continuing use of his creation to trade on his name and

works, and all remedies available at law for the harm that Jackson and her lawyers have caused

Taylor, his company, and his project in their gambit to profit from his cinematic art.

                                             PARTIES

         1.     Plaintiff Timothy Paul Taylor (“Taylor”) has worked in the television and film

entertainment industry for over 25 years as an artist, actor, writer, manager, producer, and

director, with over 30 film and television credits to his name. Taylor is the owner and sole

member of TPTFILMS Entertainment LLC (collectively “Plaintiffs”), a resident of his wife’s

native Brazil, and has created works in numerous cities and states, for distribution around the

world.

         2.      Taylor is the author, creator, publisher, and producer of The Knight’s End

television series and ensuing derivative works therefrom (“Knight’s End”). Knight’s End is a

passion project based on a script Taylor authored and placed on the Writers Guild registry in



                                                  3
          Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 4 of 25. PageID #: 4




August 2017, and he has devoted the last four years of his life to developing and securing

investors for the project, culminating in a $500,000 letter of intent from an investment

consortium to develop Knight’s End as a full-length scripted series for a household-name global

streaming platform.

       3.      Plaintiff TPTFILMS Entertainment LLC (“TPTFILMS”) is a production company

based and incorporated in Indiana, with over 10 production credits in feature films and scripted

television between January 2013 and the present. Taylor is its sole member.

       4.      Defendant Schalet Jackson is an individual residing at 1404 State Route 235, Ada,

Ohio 45810, who began her acting career in 2013, at the age of 40. She has performed as an

actress in Christian-interest projects and several low-budget, straight to video or limited release

short films and television series. She has never produced a major feature film, a network

television series, or an episode of such a series, and has no experience leading the production of

any scripted entertainment.

       5.      Nonetheless, after volunteering herself as a candidate for a recurring role in

Knight’s End: Intus, Jackson held herself out to Taylor as a trustworthy and experienced seed-

investor, invoking their shared faith, and requested to serve as line-producer for a single-episode

proof-of-concept pilot based on her claimed “industry background.” She holds no exclusive

intellectual-property rights in any intellectual property associated with the Knight’s End

franchise project Knights’ End Series or Knight’s End: Intus, but claims otherwise online, where

she maintains an active social-media presence and markets herself as an aspiring producer who

became a Producer on the Knight’s End: Intus proof-of-concept pilot and “wants to change the

world.”




                                                 4
        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 5 of 25. PageID #: 5




       6.      Defendant Knight’s End the Series, LLC (the “Jackson Company”) is an Ohio

limited liability company with its principle place of business in Ada, Hardin County, Ohio.

Jackson is the sole member of the Jackson Company, which she formed in 2017 with an internet

legal-form vendor, but without contractual or prior agreement or assets from the Plaintiffs. The

Jackson Company holds no assets other than those contributed by Jackson, and no intellectual-

property assets.

       7.      Until his license was suspended for an interim period on June 4, 2019, following

his conviction for felony theft, Defendant Austin Buttars was a partner in the firm Buttars,

Richardson, & Snyder, where Jackson engaged him as her attorney. On information and belief,

Buttars assured Jackson that he could obtain both rights and title to Knights End, and their

attorney-client relationship was formed to pursue that end, notwithstanding Buttars’ knowledge

as an attorney that Jackson held no colorable ownership claim to Knights End and its materials.

       8.          On February 13, 2018, a week after Jackson unlawfully hacked Taylor’s

production-company drive, after previously stealing all principal-photography footage of

Taylor’s shooting script for the Knight’s End: Intus proof-of-concept pilot, and removing

Taylor’s access to his materials stored on a cloud drive, Buttars filed a putative accounting,

fraud, breach of contract, and unjust-enrichment action on Jackson’s behalf in state court.

       9.      On information and belief, including because Buttars demanded that Taylor

assign his Knights End intellectual property to Jackson as a condition of withdrawing a sham

lawsuit, and filed public allegations that Butters knew well would destroy the marketability of a

mid-production series to distributors, Buttars and his firm were aware of and encouraged

Jackson’s criminal and tortious acts, and knowingly and materially aided her attempt to steal




                                                  5
         Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 6 of 25. PageID #: 6




Taylor’s life’s work—a promising, profitable series that had already attracted bona fide

investors—for herself.

       10.     On information and belief, Richardson Law LLC (the “Firm”) is a legal-services

company based in Dublin, Ohio, and the successor-in-interest to Buttars, Richardson, & Snyder.

The knowledge of its principals is attributed to it, and on information and belief, including from

Jackson, Buttars, and its inherited work-product, the Firm has both constructive and actual

knowledge of the unlawful acts and meritless claims it has facilitated on Jackson’s behalf.

Nonetheless, the Firm has continued litigating against Taylor for over two years, even as his

chronic kidney failure and associated health problems have progressed to life-threatening status.

                                 JURISDICTION AND VENUE

       11.     Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

       12.     This Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

§§ 1030, 2707, 17 U.S.C. § 101 et seq., 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331, 1332, 1338,

and 1367, as well as the Declaratory Judgment Act, 28 U.S.C. § 2201.

       13.     Upon information and belief, Defendants reside in Ohio and have systematically

and continuously availed themselves of the privilege of doing business in Ohio to exploit

Taylor’s intellectual property, including by prosecuting a frivolous, civil state-court action

against Taylor to the present, as set out herein.

       14.     Defendants have sufficient contacts with this District, both generally and

specifically in connection with the facts alleged in this Complaint, such that this Court has

personal jurisdiction over each and all of the Defendants.




                                                    6
         Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 7 of 25. PageID #: 7




        15.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400 because

Defendants conduct business and/or reside in this District and because a substantial part of the

events giving rise to Plaintiffs’ claims occurred in this District.

                                  BACKGROUND AND FACTS.

        16.      Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

        17.      This action is brought by Taylor and TPTFILMS seeking monetary damages and

declaratory and injunctive relief against the Defendants for accessing, misappropriating,

impounding, compromising, damaging, and refusing to return data stolen from a cloud drive and

database containing Plaintiffs’ intellectual property related to Plaintiffs’ creation and production

of Knight’s End: Intus for development as a multi-episode television series, hijacking Plaintiffs’

Twitter and Instagram accounts, and hacking Taylor’s private Gmail account and deleting

Plaintiffs’ intellectual property therein by digital force, in violation of the Stored

Communications Act (“SCA”), 18 U.S.C. § 2701 et seq., and the Computer Fraud and Abuse Act

(“CFAA”), 18 U.S.C. § 1030 et seq.

        18.      Defendants violated those statutes by unlawfully accessing Taylor’s private email

and Plaintiffs’ social media accounts, accessing and misappropriating an electronic storage

system without authorization, and obstructing and withholding access to Plaintiffs’ own accounts

and Knight’s End project data. To the present day, despite repeated notice that their actions are,

quite simply, textbook violations of federal law, Jackson and her attorneys have continued to

obstruct, impound, and withhold access to the seized hard drive, online accounts and Knight’s

End materials.




                                                   7
        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 8 of 25. PageID #: 8




       19.     These violations are not mere formalities. Entertainment projects are most

vulnerable when their creators shop them to investors, who know that there are no guaranteed

profits for even the most promising productions, and will often withdraw from projects at the

hint of even meritless litigation, which can jeopardize the timing, clearance, and other

prerequisites necessary to produce and distribute a narrative work in the global market for

scripted entertainment.

       20.        Screenwriters and producers, in particular, stand or fall by social media. As

Plaintiffs have stressed in their many attempts to address Defendants’ conduct without litigation,

Jackson and her lawyers have crippled Plaintiffs’ ability to produce, market, and sell the Knights

End project, including by hijacking two of the platforms by which they communicate with their

substantial fan base during a critical period in the investor-stage promotion of the project.

       21.     As Defendant Jackson has made plain, that is precisely what she intended. The

seizures were a deliberate, calculated attempt by Defendants to extort substantial sums of money

from Taylor, and for both Jackson and her attorneys to profit from his promising creation.

       22.        Taylor had been working on Knights End for over twenty years by the time

Jackson sought to perform in it. In 1995, after a few years of experience and education he began

writing the underlying work that was the influence for the Knight’s End pilot. For more than

twenty years, as his career in TV and film-production began to be noteworthy, Taylor continued

working diligently on his passion project, researching its historical context, developing its

narrative, creating its characters, and conceptualizing the story and message he wanted to share

with the world.

       23.        Taylor’s recognition in the industry gave him the experience and contacts

necessary to launch a significant project of his own, and by 2016, he was confident he could



                                                   8
        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 9 of 25. PageID #: 9




attract enough investment to fully realize Knights End. Between February 2014 and July 2016,

Taylor wrote an original Knights End screenplay. Afterwards he worked with his associate to

polish the Knight’s End: Intus pilot screenplay and registered it on August 9, 2017 with the

Writers Guild of America West (“WGA”) under Registration No. 1908774 (the “Script”).

Defendant Jackson made no contribution whatsoever to the Script, any subsequent shooting

script or any of Taylor’s underlying creative work.

       24.     In 2015, Taylor met Jackson briefly for the first time at a workshop that he hosted

in Evansville, Indiana. Over a year later, in late August of 2016, as an aspiring actress, Jackson

expressed interest in being an actress for a pilot episode of Knight’s End: Intus. In the summer

of 2017, she expressed interest in joining the production as an Associate Producer. In September

2017, Jackson was made a Producer on the project after she offered to manage the business side

of the pilot development while Taylor handled the creative side. No contracts or agreements

were ever put in writing and signed by the parties reflecting their arrangement.

       25.     Previously, through years of hard work and talent in the entertainment industry,

Taylor built a network of investors and was able to use those connections to secure investments

in the production of the Knight’s End project. Taylor informed Jackson about the existence of

these investors and that none of their funds could be released until they completed the proof-of-

concept pilot that would encourage investors belief in the ability of the team to execute a serious

production, which would engage audiences in the faith, family and action genres.

       26.     Still with no contracts in place, on September 14, 2017, Jackson took it upon

herself to form a limited liability company, Knights End the Series LLC (the “Jackson

Company”), using an online legal filing tool and unilaterally identifying Taylor as a member on




                                                 9
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 10 of 25. PageID #: 10




the LLC incorporation paperwork without his prior consent or signature and taking on a line of

credit and/or personal credit card debt in order to invest in the production of a pilot.

       27.     Thereafter, on November 22, 2017, Jackson purported to sign a LLC operating

agreement, which stated that Jackson and Taylor were 50/50 owners of the LLC and that Jackson

had purportedly made a capital contribution of $150,000 to the LLC. Notably, however, the

Operating Agreement is not signed by Taylor and reflects no contribution from Taylor to the

LLC, nor any transfer of his intellectual property or any rights to the Knight’s End or its

derivative materials to the Jackson Company. Meanwhile, Taylor worked diligently as a

producer, director, and writer, while using his extensive network of contacts in the entertainment

industry to prepare the subsequent post-production of the Knight’s End: Intus proof-of-concept

pilot in the late fall of 2017, despite his own significant, serious health conditions. And he

continued promoting the series through his company, TPTFILMS.

       28.     Yet, when Taylor continued promoting the Knight’s End: Intus proof-of-concept

pilot—a project he had been working on for over 20 years—with his own production company,

TPTFILMS and associated partner group Artists of Faith, Jackson falsely accused Taylor of

cutting her out of the production. And when Jackson failed to realize an immediate profit as an

actress and alleged producer of the project, she resorted to extortion.

       29.     In fact, Jackson coveted Taylor’s original series project, the Knight’s End, and

saw it as a basis to launch a producing career. She repeatedly requested personal contact

information for investors who supported Taylor’s creative vision and demanded recognition and

copyright ownership of Taylor’s original and derivative works. But she had no such rights.

       30.     On or around November 5, 2017, Taylor sent his pilot out for the editing of a

teaser trail. Sometime thereafter between December 207 and early February 2018, Jackson



                                                  10
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 11 of 25. PageID #: 11




claimed ownership of the hard drive on which the proof-of-concept files were stores. She

intercepted and seized physical possession of this hard drive containing all, or substantially all of

the footage from the pilot and refused to send this hard drive to Taylor so that it could be edited

and presented to his investor.

       31.     Thereafter, fully aware of Taylor’s ailing health, Jackson and her attorneys

threatened litigation against Taylor, sending him a cease and desist letter on December 14, 2017,

demanding that Plaintiffs shut everything down and turn over all of the Knight’s End project

materials to her.

       32.     Ultimately, Taylor was forced to share Jackson’s “cease and desist” letter with

others involved in the project, and specifically a key investor, who immediately retracted a letter

of interest to be an investor in the project. As anyone in the entertainment industry knows, a

dispute over a project’s intellectual property is effectively the death knell for that project, as no

investor will extend funding to a project with serious liability regarding intellectual property

ownership. Taylor had lost a $500,000 financial commitment in the blink of an eye, along with

sustaining serious damage to his reputation, as well as the inability to move forward with the

most important project of his life.

       33.     Moreover, adding insult to injury, on or about December 26, 2017, Jackson

hacked Taylor’s Google email account while he was undergoing care for his critical health

condition to gain knowledge about the project and his investors at a critical time in the life of the

project.

       34.     At or around this time, on or about December 9, 2017, Jackson also commanded

control of the Knight’s End social media accounts on Twitter and Instagram and attempted to

ransom the accounts back to Plaintiffs, the undisputed owners of the accounts, for exorbitant



                                                  11
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 12 of 25. PageID #: 12




sums that have no basis in any aspect of the parties’ former relationship. Conspicuously,

Jackson has never once defended the lawfulness of this brazen extortion attempt.

       35.     Twitter is one of the largest social networking platforms in the world. It is

particularly important for television and film creators and producers because it enables them to

share news and updates about movies and shows, and to cultivate and grow a loyal, engaged

audience. Fans can subscribe or “follow” and retweet a show’s tweets and can elect to receive

notifications of new tweets published by the show. According to Twitter’s metrics, Twitter has

more than 321 million monthly active users.

       36.     Instagram is a photo and video-sharing social networking service owned by

Facebook. Similarly, Instagram allows television and film creators and producers to share news

and updates about their projects with their fan base and to grow awareness about upcoming

shows. Fans can like photos and videos, follow their favorite shows. According to Instagram’s

metrics, the site has more than 1 billion users as of May 2019.

       37.     Taylor created his social networking accounts before his relationship with

Jackson. A robust and uninhibited social media presence is vital to Taylor’s success, and Taylor

relies heavily on his social media accounts to generate awareness of his films and television

series, and to communicate with potential investors, other artists, and supporters.

       38.     During the pre-production and production of the Knight’s End pilot, Plaintiffs

generally allowed Jackson and her associate Theo Kostardis to compose tweets and posts for the

project, but never once authorized Jackson to prevent Plaintiffs from posting directly or to take

control of those accounts for herself or her associates.

       39.     On or about December 9, 2017, Jackson and her associate Theo Kostaridis, at her

direction, logged into the Twitter and Instagram Accounts and altered the account settings,



                                                 12
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 13 of 25. PageID #: 13




eliminating Taylor’s administrative privileges as the owner of those accounts. Jackson did this

without Taylor’s knowledge, consent, or authorization.

       40.     By directing the removal of Taylor as an account administrator, Jackson

prevented Plaintiffs from accessing the private administrative section of the Twitter and

Instagram Account and using their administrative privileges, preventing him from using the

accounts to publish tweets and posts, edit the accounts, or manage administrative roles.

       41.     As a result of Jackson’s seizure, Plaintiffs lost the ability to communicate directly

and automatically with their family, friends and supporters who “followed” their tweets and

posts, edit the pages, or manage administrative roles.

       42.     Jackson did not have any right or authorization to alter the Twitter or Instagram

accounts to interfere with Plaintiffs’ ability to access and use their administrative privileges.

       43.     By eliminating Taylor’s administrative privileges, Jackson exceeded any

authorization she may have previously had to access the Twitter or Instagram accounts.

       44.     By eliminating Taylor’s administrative privileges, Jackson obstructed Plaintiffs’

ability to use the Twitter and Instagram accounts. Jackson had no right or authorization to do so.

       45.     By eliminating Taylor’s administrative privileges, Jackson altered and damaged

the Twitter and Instagram accounts. Plaintiffs created and configured the Twitter and Instagram

Account to enable them to communicate directly with all of the family, friends and supporters

who “followed,” their accounts, or otherwise discovered or searched for it, and Jackson’s

unauthorized alterations destroyed that functionality.

       46.     Jackson knew that her access to, seizure of, and damage to the Twitter and

Instagram accounts was unauthorized and in excess of any authorization it may have enjoyed.




                                                  13
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 14 of 25. PageID #: 14




       47.     Rather, Jackson’s access to, seizure of, and damage to the Twitter and Instagram

accounts was a naked attempt to obtain an unauthorized and unlawful level of control over

Plaintiffs’ ability to communicate with its followers, and to obtain leverage with which she could

compel Plaintiffs’ rightful use of their social networking accounts.

       48.     At all times, Jackson was motivated not by any valid business goal, but to extort a

collateral business demand to which she had no claim by preventing Plaintiffs from

communicating directly with their fans through their social media accounts.

       49.     On or about December 6, 2017, Plaintiffs sent a text requesting that Jackson’s

associate, Theo Kostaridis, restore Taylor’s administrative privileged to his social media

accounts.

       50.     On December 28, 2017, during a call with Jackson’s attorney, Buttars, Plaintiffs

once again requested the return and restoration of social media accounts, but Defendants refused.

       51.     Meanwhile, in January 2018, before filing a lawsuit against Taylor claiming to

own his work, Jackson took complete control of the company project cloud drive and removed

Taylor’s intellectual property by digital force and shut him out of any shared access he had as an

owner of the material. Upon information and belief, Jackson’s attorneys knowingly participated

in this theft and/or knowingly received the stolen information from Jackson.

       52.     Contemporaneously with her unlawful seizure of Plaintiffs’ digital data, social

media accounts, and email account, on or about February 14, 2018, Jackson made good on her

threat and filed suit against Plaintiffs in the Court of Common Pleas, Cuyahoga County, Ohio,

Case No. CV 18 892965, asserting claims for fraud, breach of contract, unjust enrichment, and

tortious interference and seeking to recover her alleged investment in Taylor’s work and




                                                14
         Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 15 of 25. PageID #: 15




attempting to prevent Taylor from continuing production of the Knight’s End without Jackson’s

involvement.

         53.   Although Plaintiffs authored, created, and are the rightful owners of the Knight’s

End rights, Jackson and the Jackson Company held themselves out to the world as the sole and

exclusive owner of the Knight’s End copyrights and demanded that Plaintiffs purchase those

rights back from Jackson.

         54.   During the course of discovery in the state court action, Jackson also admitted that

Taylor never signed an Operating Agreement or Articles of Incorporation for the Jackson

Company. Nevertheless, she demanded that Taylor pay her an exorbitant amount in exchange for

her relinquishing her rights and claims to the Knight’s End project and its future proceeds.

         55.   Jackson also admitted that she had accessed Taylor’s personal email account on

multiple occasions. Further, her counsel confirmed that he was in possession of the hard drive

that Jackson had confiscated and that they would produce evidence of the footage on the hard

drive.

         56.   During the summer of 2018, Plaintiffs once again requested the return of the

social media accounts and the pilot data contained on the hard drive, but Defendants refused.

         57.   On October 19, 2018, Plaintiffs demanded that Jackson restore administrative

privileges to their social media accounts and return and delete any emails obtained from Taylor’s

Gmail account. Defendants refused to restore Taylor’s access to the seized accounts and to

return and delete Taylor’s emails.

         58.   Plaintiffs have also made multiple demands for the return of the Knight’s End

pilot data contained on the hard drive and the related electronic materials, on or about March 21,




                                                15
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 16 of 25. PageID #: 16




2018, September 24, 2018, October 19, 2018, January 5, 2019, August 7, 2019, August 13, 2019,

August 19, 2019, and September 13, 2019.

       59.     Jackson continues to hold the Knight’s End: Intus pilot materials and seized

accounts hostage and to hold herself out as the producer and creator of the Knight’s End.

       60.     Plaintiffs had no intention of acceding to Jackson’s threats, or abandoning their

production of the Knight’s End project and their responsibilities to the project’s followers and

supporters. Accordingly, Plaintiffs entered into negotiations with other production companies

and distributors to resume production of the project as an original streaming original production.

       61.     Because Jackson continued to hold hostage of the pilot, Knight’s End rights, and

Plaintiffs’ access to the Twitter and Instagram accounts, and through those sites, Plaintiffs’

access to his supporters who “followed” his tweets and posts, Plaintiffs have been unable to

complete production and sale of the project to any distributor.

       62.     This lawsuit follows years of failed good-faith efforts to persuade Defendants to

abandon their unlawful, harmful course of conduct. Accordingly, in addition to restoration of the

seized accounts, and statutory, actual, and punitive damages for the harm caused by the unlawful

seizures, Plaintiffs must seek declaratory and other relief relating to the copyright interests in the

Knight’s End project. Defendants have wrongfully asserted rights to Plaintiffs’ intellectual

property, violated their duties as fiduciaries of the project, and, dissatisfied with their bargain to

one-day share profits with Plaintiffs, simply sought to extort their ill-spent investment from

Plaintiffs through criminal means.




                                                  16
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 17 of 25. PageID #: 17




     FIRST CAUSE OF ACTION FOR DECLARATORY JUDGMENT AS AGAINST
         DEFENDANTS JACKSON AND KNIGHT’S END THE SERIES, LLC
                             (Copyright Act)

        63.     Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

        64.     An actual controversy exists between Plaintiffs and Defendants as to whether the

promotion and production of the streaming original series, Knight’s End by Plaintiffs infringes

any copyright of Defendants.

        65.     Plaintiffs allege that, and Defendants deny, that, as a matter of law, Taylor

exclusively created and registered the Knight’s End work and never transferred any of his

interest or rights in that work to Jackson or the Jackson Company, and, accordingly, Plaintiffs

have the right in the United States to create and exploit the work without infringing any right of

Defendants under copyright.

        66.     Plaintiffs allege that, and Defendants deny, that, as a matter of law, the characters

of the Knight’s End the series, character traits, dialogue, settings, artifacts, story lines, and other

story elements and derivative materials first appeared in the works of authorship registered

exclusively by Taylor, and, accordingly, Plaintiffs have the sole right to create and exploit the

work incorporating any and all of the show elements, without infringing any right of Defendants

under copyright.

        67.     In fact, during the course of the state court action, Jackson admitted that Taylor

never signed an Operating Agreement or Articles of Incorporation for the Jackson Company,

which she claims holds the rights to the Knight’s End series and project.




                                                  17
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 18 of 25. PageID #: 18




       68.     Plaintiffs are entitled to a declaratory judgment against Defendants as set forth

herein above pursuant to the Copyright Law of the United States and the First Amendment to the

Constitution of the United States.

         SECOND CAUSE OF ACTION AS AGAINST DEFENDANT JACKSON
                         (Stored Communications Act)

       69.     Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein

       70.     This claim for relief arises under the Stored Communications Act, 18 U.S.C. §

2701 et seq.

       71.     The seized data, social media and email accounts are electronic communication

services within the meaning of the Stored Communications Act.

       72.     As set forth above, Jackson and upon information and belief, her attorneys

knowingly and intentionally accessed without authorization a facility through which an

electronic communication service is provided, as follows:

                   a. Jackson and, upon information and belief, her attorneys, unlawfully

                      seized, impounded, breached and accessed a hard drive containing the

                      Knight’s End pilot materials;

                   b. Jackson, and upon information and belief, her attorneys unlawfully

                      accessed, breached, and downloaded data and the Knight’s End pilot

                      materials from Plaintiffs’ cloud drive;

                   c. Jackson unlawfully hacked, accessed, and breached Taylor’s personal

                      Gmail account and copied and shared emails, documents and other data

                      stored therein; and




                                                18
        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 19 of 25. PageID #: 19




                   d. Jackson and her associates under her direction and control, hijacked,

                       seized, breached, accessed, altered, and retained Plaintiffs’ social media

                       accounts on Twitter and Instagram.

        73.    As set forth above, Jackson intentionally without authorization and/or in excess of

an authorization accessed a facility through which an electronic communication service is

provided.

        74.    By their actions, Jackson obtained access to electronic communications and data

while they were in electronic storage without authorization and/or in excess of her authorization.

        75.    By their actions, Jackson altered Plaintiffs’ access to electronic communications

and data while they were in electronic storage.

        76.    By their actions, Jackson prevented authorized access to electronic

communications and data while they were in electronic storage.

        77.    Jackson’s acts were willful and intentional.

        78.    Jackson’s acts were unauthorized and in contravention of their obligations to

Plaintiffs.

        79.    By their actions, Jackson violated Plaintiffs’ rights under 18 U.S.C. § 2701.

              THIRD CAUSE OF ACTION AS AGAINST ALL DEFENDANTS
                          (Computer Fraud and Abuse Act)

        80.    Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

        81.    This claim for relief arises under 18 U.S.C. § 1030.

        82.    As set forth above, Jackson and, upon information and belief, her attorneys

violated 18 U.S.C. § 1030 by intentionally accessing and altering Plaintiffs’ electronic data,

social media accounts, and Gmail without authorization, as follows:

                                                  19
        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 20 of 25. PageID #: 20




                   a. Jackson and, upon information and belief, her attorneys, unlawfully

                       seized, impounded, breached and accessed a hard drive containing the

                       Knight’s End pilot materials;

                   b. Jackson, and upon information and belief, her attorneys unlawfully

                       accessed, breached, and downloaded data and the Knight’s End pilot

                       materials from Plaintiffs’ cloud drive;

                   c. Jackson unlawfully hacked, accessed, and breached Taylor’s personal

                       Gmail account and copied and shared emails, documents and other data

                       stored therein; and

                   d. Jackson and her associates under her direction and control, hijacked,

                       seized, breached, accessed, altered, and retained Plaintiffs’ social media

                       accounts on Twitter and Instagram.

        83.    Defendants’ acts were unauthorized and in contravention of their obligations to

Plaintiffs.

        84.    As a result of their acts, Defendants caused damage by impairing the availability

of data and information, as well as certain functionalities, communications and protocols.

        85.    The aggregate damage caused to Plaintiffs, including costs of recreating the

Knight’s End: Intus pilot, establishing and promoting alternate accounts, attorney’s fees incurred

in demanding restoration of access to the seized data, accounts, and emails, and revenues and

industry goodwill lost as a result of the interrupted communications, is at least the statutory

requirement of $5,000, and will continue to cost sums when the integrity of the breached drive is

returned for inspection and repair.




                                                 20
        Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 21 of 25. PageID #: 21




        86.      Defendants’ intentional interference with Plaintiffs’ access to and control of their

electronic data, seized accounts, and email, and failure to restore access and control, violates the

Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and Plaintiffs are entitled to damages subject

to proof at trial.

     FOURTH CAUSES OF ACTION AS AGAINST DEFENDANTS JACKSON AND
                         KNIGHT’S END THE SERIES, LLC
          (False Designation of Origin / Unfair Competition, 15 U.S.C. § 1125(a))

        87.      Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

        88.      Plaintiffs are the owner of the common-law trademark rights to the Knight’s End

series and its derivative materials. These rights are superior to any rights which Jackson and the

Jackson Company may claim.

        89.      Jackson and her company have, without Plaintiffs’ consent, publicly used and

misappropriated Plaintiffs’ marks and promoted the Knight’s End as their own. Jackson has

made false representations, false descriptions, and false designations of, or, or in connection with

her alleged affiliation and production of the Knight’s End.

        90.      Upon information and belief, Jackson and the Jackson Company acted with full

knowledge of Plaintiffs’ use of, and statutory and common law rights to, the Knight’s End series

and derivative materials and without regard to the likelihood of confusion to the public created

by their activities.

        91.      Jackson and her company have deliberately and willfully attempted to trade on

Plaintiffs’ longstanding and hard-earned goodwill in their marks and reputation established in

connection with Taylor’s creation and production of the Knight’s End television series and




                                                  21
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 22 of 25. PageID #: 22




derivative materials, as well as to confuse consumers as to the origin and sponsorship of the

series and to pass it off as Jackson’s work.

        92.     Jackson’s and her company’s use of Plaintiffs’ marks is likely to cause confusion,

deception, or mistake as to the affiliation, connection or association of Jackson with the Knight’s

End series and among potential investors as to the origin, source, sponsorship, affiliation, or

approval by Plaintiffs of Jackson’s affiliation and promotion of the series, placing Taylor’s

valuable reputation and good will in the hands of Defendants.

        93.     Jackson’s and the Jackson Company’s infringing and tortious conduct as

described herein has been intentional, willful, deliberate, malicious, and intended to injure

Plaintiffs, in clear disregard of Plaintiffs’ legal rights.

        94.     Plaintiffs have no adequate remedy at law inasmuch as money damages alone

would not adequately compensate Plaintiffs for the harm to its rights, goodwill, and reputation.

        95.     Defendants’ acts described herein have greatly and irreparably damaged Plaintiffs

and will continue to damage Plaintiffs unless enjoined by this Court.

        96.     As a result of Defendants’ acts, Plaintiffs have been damaged in an amount not

yet determined or ascertainable. At a minimum, however, Plaintiffs are entitled to injunctive

relief, damages, and costs. Further, considering the deliberate and malicious use and

misappropriation of Plaintiffs’ mark, and the need to deter Defendants from engaging in similar

conduct in the future, Plaintiffs additionally are entitled to punitive damages.

FIFTH CAUSE OF ACTION AS AGAINST DEFENDANTS JACKSON AND KNIGHT’S
                            END THE SERIES, LLC
              (Federal Trademark/Copyright Counterfeiting/Dilution)

        97.     Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.



                                                    22
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 23 of 25. PageID #: 23




        98.     For decades, Plaintiffs have exclusively and continuously created, produced, and

promoted and used Plaintiffs’ common law trademark rights and/or copyright in the Knight’s

End.

        99.     Jackson and the Jackson Company have attempted to assert credit for, designate,

and promote as their own, the Knight’s End series, which dilutes and is likely to dilute the

Plaintiffs’ mark by eroding the public’s and investor’s exclusive identification of the Knight’s

End with Plaintiffs, tarnishing and degrading the positive associations and connotations

attributed with the mark through Taylor’s exclusive efforts, and otherwise lessening the capacity

of the mark to identify and distinguish Plaintiffs’ creative works. .

        100.    Defendants have falsely promoted Jackson as the producer and/or owner of the

series in connection with social media advertising, offering for sale and/or distribution the pilot

and series for their own financial gain. Plaintiffs have not authorized Defendants’ use and

promotion of the Knight’s End series and derivative materials to advertise, promote, offer for

sale, sell and/or distribute the pilot or series.

        101.    At all relevant times, Defendants had actual and direct knowledge of Plaintiffs’

prior use and ownership of the copyrights and trademarks in the Knight’s End series.

Defendants’ conduct is therefore willful and reflects their intent to exploit the goodwill and

professional reputation and recognition associated with Plaintiffs’ creative work.

        102.    Defendants’ acts as described herein constitute trademark or copyright

counterfeiting, blurring, and dilution in violation of 15 U.S.C. § 1125(c).

        103.    Defendants’ acts have caused, and will continue to cause, irreparable injury to

Plaintiffs. Plaintiffs have no adequate remedy at law and is thus damaged in an amount not yet

determined.



                                                    23
       Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 24 of 25. PageID #: 24




       104.    Defendants are entitled to injunctive relief, actual damages, and reasonable

attorney’s fees.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

               a.     Declare that Defendants have unlawfully and without authorization

                      accessed and interfered with Plaintiffs’ access to the seized social media

                      accounts and email account as pled herein;

               b.     Enter an order enjoining Defendants to return the Knight’s End pilot

                      materials and electronic data;

               c.     Enter an order enjoining Defendants to restore access to and control of the

                      seized social media and email accounts to Plaintiffs;

               d.     Enter order forbidding use of Knight’s End marks in trade;

               e.     Expedite consideration of this action pursuant to 28 U.S.C. § 1657;

               f.     Declare that Defendants do not own any protectable intellectual-property

                      interest in the Knight’s End materials and derivative works;

               g.     Declare that Plaintiffs have the right in the United States to create and

                      exploit the Knight’s End work and derivative works without infringing any

                      right of Defendants under copyright;

               h.     Enter an order enjoining Defendants and their agents and attorneys from

                      further interfering with the exploitation of the Knight’s End by Plaintiffs,

                      including by asserting rights under copyright in and to the Knight’s End

                      the series and/or the Knight’s End story elements, or by bringing

                      ownership-based state-law claims;



                                                24
      Case: 3:19-cv-02985-JZ Doc #: 1 Filed: 12/27/19 25 of 25. PageID #: 25




             i.     Award actual damages in the amount not less than $75,000;

             j.     Award punitive damages in the amount of $1,000,000;

             k.     Award statutory damages in an amount greater than $1,000 per instance of

                    unauthorized access;

             l.     Award Plaintiffs the costs of this proceeding, including reasonable

                    attorney’s fees; and

             m.     Grant Plaintiffs such other and further relief as this Court deems just and

                    proper.

Dated: December 27, 2019

                                               Respectfully submitted,

                                               /s/ Christopher A. Holecek
                                               Christopher A. Holecek (0040840)
                                               Jessica L. MacKeigan (0087121)
                                               WEGMAN HESSLER
                                               6055 Rockside Woods Boulevard, Suite 200
                                               Cleveland, Ohio 44131
                                               Telephone: (216) 642-3342
                                               Facsimile: (216) 642-8826
                                               E-Mail: caholecek@wegmanlaw.com
                                                        jlmackeigan@wegmanlaw.com

                                               And

                                               Patrick S. Kabat (NY Bar 5280730)
                                               2718 Lorain Ave., Suite 42
                                               Cleveland, Ohio 44113-3415
                                               Phone: (440) 279-3389
                                               Email: patrik@poetsandpatrons.org

                                               Attorneys for Plaintiffs




                                             25
